Citation Nr: 0802396	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
residuals of a left elbow fracture. 

2.  Entitlement to special monthly compensation for loss of 
use of the left arm. 

3.  Entitlement to a rating higher than 10 percent for 
dermatitis. 

4.  Entitlement to a rating higher than 10 percent for 
cervicolumbar paravertebral myositis. 

5.  Entitlement to a compensable rating for sinusitis. 

6.  Entitlement to a special monthly compensation for aid and 
attendance. 

7.  Entitlement to a total disability based on individual 
unemployability.  

8.  Entitlement to retroactive payment for disabilities at a 
rate with one dependent as a result of school attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983 and from December 1984 to March 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A February 2003 decision 
denied retroactive payments for disability compensation at a 
rate for one dependent based on school attendance.  A 
September 2003 decision denied an increased rating greater 
than 30 percent for residuals of a left elbow fracture, an 
increased rating greater than 10 percent for dermatitis, and 
a total disability based on individual unemployability 
(TDIU).  A March 2004 decision denied an increased rating 
greater than 10 percent for paravertebral myositis and a 
compensable rating for sinusitis.  An August 2005 decision 
denied special monthly compensation (SMC) for aid and 
attendance.  And a May 2006 decision denied SMC for loss of 
use of the left arm.  



In a May 2004 substantive appeal (VA Form 9), the veteran 
requested a hearing before the Board sitting at the RO, but 
he withdrew the request in July 2004.  38 C.F.R. § 20.704(e) 
(2007).

The issue of an increased rating for dermatitis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran has the following service-connected 
disabilities:  residuals of dislocation and radial head 
fracture of the left elbow, rated as 30 percent disabling; 
cervicolumbar paravertebral myositis with degenerative disc 
disease of the lumbar spine, rated as 10 percent disabling; 
dermatitis of the face, rated as 10 percent disabling; and 
chronic maxillary sinusitis, rated as noncompensable.  The 
combined rating is 40 percent.  

2.  The residuals of a left elbow dislocation and fracture 
are manifested by the veteran's contentions of severe pain 
and an inability to move the elbow from a 90 degree position 
or to move his left hand.  His reports of severe pain are 
exaggerated; he has not cooperated with any attempt to 
measure active or passive range of motion or to conduct 
manual muscle or deep tendon reflex tests.  A partial X-ray 
imaging series showed the presence of a fixation screw and 
sclerosis at the radial joint of the left elbow.  There is no 
arm muscle atrophy. 

3.  There is no competent medical evidence of a loss of 
function of the left hand as a result of the service-
connected residuals of a dislocation and fracture of the left 
elbow.  



4.  The cervicolumbar paravertebral myositis is manifested by 
the veteran's contention that he cannot move his head or 
back.  His reports of severe pain are exaggerated.  There is 
X-ray evidence of degenerative arthritis of the lumbar spine, 
but there is no competent medical evidence of limitation of 
motion of the cervical or lumbar spine.  There is no back or 
lower extremity muscle atrophy.   

5.  The chronic sinusitis is manifested by recurrent sinus 
congestion and pressure.  There is X-ray evidence of mucosa 
thickening and enlarged turbinates, but there is no competent 
medical evidence of incapacitating episodes, treatment with 
antibiotics, recurrent headaches, purulent discharge, or 
crusting.  

6.  The veteran is not permanently bedridden or so helpless 
as to be in need of regular aid and attendance as a result of 
his service-connected disabilities.  The veteran does not 
have a service-connected disability rated as total and an 
additional service-connected disability or combination of 
disabilities rated as 60 percent or greater.  He also is not 
housebound as a consequence of his disabilities. 

7.  The veteran does not have a single service-connected 
disability rated 60 percent or greater or at least one 
disability rated 40 percent or greater with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  He is not precluded from all forms of substantially 
gainful employment due to his service-connected disabilities. 

8.  The veteran has one dependent - born July [redacted], 1983.  The 
RO received a claim for disability compensation at a rate for 
one dependent as a result of school attendance on August 5, 
2002.  




CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 30 
percent for residuals of a left elbow fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5205, 5206, 5207, 5213 (2007). 

2.  The criteria for SMC for loss of use of one hand have not 
been met.  38 U.S.C.A. § 1114 (k) (West 2002); 38 C.F.R. 
§ 3.350(a) (2007).

3.  The criteria for an increased rating greater than 10 
percent for cervicolumbar paravertebral myositis have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5291, 5292 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5021, 5236, 5237, 5242, 5243 (2007). 

4.  The criteria for a compensable rating for sinusitis have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.3, 4.7, 
4.97, Diagnostic Codes 6513 (2007). 

5.  The criteria for SMC for aid and attendance have not been 
met.  38 U.S.C.A. § 1114 (l) (s) (West 2002); 38 C.F.R. 
§§ 3.350, 3.351, 3.352 (2007). 

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007). 

7.  The criteria for retroactive payment for disability 
compensation at a rate for one dependent as a result of 
school attendance have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.667 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).

Here, the RO sent correspondence in February 2003, June 2003, 
August 2003, September 2003, January 2004, January 2005, and 
January 2006 which informed the veteran of the information 
and evidence required to substantiate all except one of the 
various claims and which also informed him of the information 
and evidence VA was to provide and which he was to provide.  
While not all the letters explicitly asked that he provide 
any evidence in his possession pertaining to the claims, 
he was advised of the types of evidence that could 
substantiate his claims and to ensure that VA receive any 
evidence that would support the claims.  Logically, 
this would include any evidence in his possession.  His 
representative indicated to VA in a statement dated in April 
2006 that they had no additional evidence to submit.  

Regarding the claim for retroactive additional compensation 
for school attendance by a dependent, no notice was provided 
prior to the initial unfavorable decision.  However, in 
correspondence in February 2003, the RO explained the 
relevant criteria.  The retroactive payment sought by the 
veteran is determined by the date of receipt of a notice of 
school attendance, which is of record.  He does not contend, 
and the evidence does not otherwise suggest, that he 
submitted an earlier notice.  So the Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notice has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005) (Mayfield I), rev'd and remanded, 
444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II), aff'd, No. 02- 
1077 (December 21, 2006) (Mayfield III); and 07-7130 (Sept. 
17, 2007) (Mayfield IV); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, 
VA has satisfied its duty to notify the veteran.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations for each disability on appeal.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran served as a supply specialist in the U.S. Army.  
He contends that residuals of a left elbow fracture, 
paravertebral myositis, and sinusitis are more severe than 
are contemplated by the current ratings.  He contends that 
his left elbow disability has caused what amounts to a loss 
of use of his left arm, that he requires the aid and 
attendance of another, and that his disabilities preclude 
obtaining and maintaining substantially gainful employment.  
He further contends that he should be retroactively 
compensated for disability at a higher rate based on a 
dependent's school attendance.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  A staged rating is appropriate for an 
increased-rating claim, however, when the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, No. 05-2424, (U.S. Vet. App. 
Nov. 19, 2007)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Residuals of a Left Elbow Fracture 

Ratings for disability of the elbow and forearm are, in part, 
dependent on a determination of the veteran's dominant hand.  
Only one hand is considered dominant which will be determined 
by the evidence of record or by VA testing.  38 C.F.R. 
§ 4.69.  Service medical records contain medical history 
questionnaires in which the veteran indicated his dominant 
hand.  In physical examinations in September 1980, July 1984, 
and June 1990, he declared that he was right handed.  In 
November 1993, he sustained a dislocation of his left elbow 
and fracture of the left elbow radial head.  During a January 
1994 discharge physical examination, he declared that he was 
left handed.  In October 1991, a VA examiner indicated that 
the veteran was right handed.  The same month another 
examiner asked the veteran this question and he responded 
that he was left handed.  In September 2003, a VA examiner 
noted the veteran's report that he was left handed but had 
learned to sign his name with his right hand.  In July 2005, 
a VA examiner noted that the veteran was left handed.  There 
is no indication that any testing was performed to make this 
determination; all determinations, instead, appear to have 
been based on the veteran's self-reports.  Because service 
record evidence showed he declared on several occasions prior 
to his injury that he was right handed, the Board concludes 
that the injury occurred to his non-dominant or minor left 
elbow.   

Limitation of flexion of the non-dominant forearm warrants a 
30 percent rating if flexion is limited to 55 degrees and a 
40 percent rating if limited to 45 degrees.  There is no 
higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  
Limitation of extension of the non-dominant forearm warrants 
a 30 percent rating if extension is limited to 100 degrees 
and a 40 percent rating if limited to 110 degrees.  There is 
no higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  
Favorable ankylosis of the elbow at an angle between 90 and 
70 degrees warrants a rating of 30 percent.  Unfavorable 
ankylosis at an angle more than 90 degrees or between 70 and 
50 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a. 
Diagnostic Code 5205.  

Separate ratings are provided for impairment of pronation and 
supination of the non-dominant forearm.  A 10 percent rating 
is warranted for supination of less than 30 degrees.  A 20 
percent rating is warranted for pronation lost beyond the 
middle or last quarter of the arc.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213. 

Separate ratings are also provided for malunion or nonunion 
of the bones and joints of the forearm, and for ankylosis or 
limitation of motion of the wrist and fingers.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5209 through 5212, 5214 through 
5230.  However, as competent medical evidence does not show 
that residuals of the left elbow fracture have affected these 
areas, the criteria are not applicable.   
 
Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Here, a limited X-ray study in 
September 2003 showed no arthritic changes; therefore, these 
criteria are not applicable.   

Diagnostic Codes for scars provide ratings for scars that are 
superficial, poorly nourished, and ulcerated; or are deep or 
superficial and cover an area greater than 144 square inches, 
unstable, painful on examination, limit motion, or limit 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2007).  As the scar associated with the 
veteran's elbow injury has not been noted to display these 
characteristics, the criteria are not applicable.  

Service medical records showed the veteran sustained a 
dislocation and radial head fracture of the left elbow in 
November 1993.  He underwent an open reduction internal 
fixation procedure.  During a discharge physical examination 
and in physical therapy notes in January 1994, examiners 
indicated he was unable to fully extend his arm.  Motion was 
limited to 55 degrees of flexion, 10 degrees of extension, 20 
degrees of pronation, and 50 degrees of supination.  He was 
advised to continue an exercise regimen.  No plans for 
additional surgical intervention were noted. 

In August 1995, a VA examiner was requested to conduct an 
evaluation of the residuals of the veteran's left elbow 
fracture.  He stated that he was unable to do so because the 
veteran complained of severe pain and was not cooperative 
with the examination.  He noted that the veteran displayed an 
exaggerated withdrawal response to touch.  

VA primary care providers in June 2001, July 2001, October 
2001, and February 2002 noted the veteran's reports of 
general arthralgia but no specific comments regarding pain or 
immobility of the left arm.  On several occasions, a subject 
heading for musculoskeletal examination was marked "no 
complaints."  However, in October 2001, a VA compensation 
and pension examiner noted the veteran's reports of constant 
left arm and elbow pain and that he was unable to move is 
left arm, which remained in a fixed position in an arm sling 
at 90 degrees flexion/extension and zero degrees 
supination/pronation.  He required assistance in removal of 
the sling and stated that his mother assisted him in dressing 
and bathing.  The examiner noted some swelling about the left 
elbow and some atrophy of the left hand muscles.  However, 
the veteran displayed apprehension and guarding, and the 
examiner was unable to measure passive or active motion or 
conduct manual muscle or deep tendon reflex tests.  During a 
separate general medical evaluation that same month, a VA 
examiner noted a surgical scar on the veteran's left elbow 
with no additional comments regarding instability, 
malnourishment, pain at the site, or limitation of motion 
because of the scar.  In May 2002, a VA primary care provider 
noted on examination that the veteran had an unspecified 
limitation of motion of the left upper arm because of 
constant pain.  He did not permit examination of his arm, and 
there was no comment regarding the use of a sling. 

In September 2003, a VA examiner noted the veteran's reports 
of constant, severe pain in the left elbow and that he used 
an arm sling at all times.  He reported a decreased range of 
motion so that he could no longer move his arm at all and 
that any activity exacerbated the pain.  His arm was 
"frozen" at a 90 degree angle of flexion.  On examination, 
he complained of severe pain and the examiner could not 
measure passive or active range of motion.  The veteran did 
not move his hand when asked to do so.  The examiner noted no 
swelling, atrophy, or loss of muscle mass on the arm and no 
indications of inflammatory arthritis.  The veteran did not 
cooperate for a full X-ray study.  One image showed a 
metallic screw overlying the radial head and sclerosis of the 
articular surface of the head.  No fracture or arthritic 
changes were noted and the interpreter did not comment 
whether his findings indicated ankylosis of the joint. 

In July 2005, the veteran had an examination to determine 
whether he needs aid and attendance.  He appeared for the 
examination with his left arm in a sling.  He reported that 
he needed assistance in dressing and bathing, but said he was 
able to feed himself and attend to toileting needs.  However, 
he stated that he was unable to move his left arm in any way 
with his elbow stationary at 90 degrees, but that he was able 
to move his left fingers - albeit with difficulty.  Severe 
pain prevented any motion testing.  The examiner noted no 
muscle atrophy with diameters of the biceps and triceps 
essentially equivalent for both arms.  He stated that the 
absence of muscle changes was not compatible with the history 
of complete immobilization.  An X-ray was scheduled but the 
veteran did not appear for the test.  The examiner 
recommended a more detailed examination by a specialist.   

In August 2005, a VA examiner noted the veteran's reports of 
continued left elbow pain with severe flare-ups twice per 
month lasting several hours and intractable by physical 
therapy or medication.  The pain was exacerbated by 
repetitive hand movements, prolonged standing, and rainy 
days.  He reported having kept his elbow in a sling, 
motionless for years, although he also reported that he was 
independent in self-care and the activities of daily living.  
He reported some relief with over-the-counter pain 
medication.  The examiner noted that the veteran was unable 
to move the elbow in flexion, extension, pronation, or 
supination but also noted that he made little effort.  He was 
uncooperative when asked to permit passive motion tests.  



The Board concludes that an increased rating greater than 30 
percent is not warranted for the residuals of the non-
dominant left elbow fracture at any time since the effective 
date for the rating in August 2001.  The veteran did not 
cooperate with any of the attempts to measure his active or 
passive range of motion.  The only objective medical evidence 
of residuals from the 1993 fracture is the partial X-ray 
series that showed the presence of a fixation screw and 
sclerosis at the radial joint.  The Board acknowledges the 
veteran's reports of severe pain and an inability to move his 
arm at the elbow due to this pain.  But the Board concludes 
that his statements to providers of the severity of his pain 
and the degree of immobility are not credible as they are 
inconsistent with other observations in the medical record.  
For example, as the VA examiner pointed out, there is no 
muscle atrophy as would be expected from such immobility.  
The veteran's response to attempts to touch or conduct 
passive motion testing was described by an examiner as 
exaggerated.  Primary care examiners frequently do not note 
observations or reports of left elbow pain or immobility.  
The veteran has not sought nor have medical providers 
suggested any surgical corrective procedures or courses of 
physical therapy.  

No doctor has actually diagnosed ankylosis of the left elbow 
joint, despite the veteran's complaints that this joint is 
for all intents and purposes completely immobile 
("frozen").  Ankylosis is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Absent any 
cooperation with range-of-motion testing, the Board concludes 
that the veteran's disability is best evaluated under the 
criteria for favorable ankylosis of the joint at the 90-
degree position.  A higher rating is not warranted because 
the joint is not in an unfavorable position.  Paradoxically, 
a higher rating would be available for a very limited range 
of motion.  However, in this case, no motion was 
demonstrated.  There is no objective evidence of any residual 
of fracture that would affect pronation or supination of the 
forearm or movements of the wrist and fingers.  Regrettably, 
the veteran did not cooperate with further X-ray imaging or 
nerve or reflex testing that might have shown involvement of 
the wrist or fingers.  Additional examination by specialists 
would be unproductive as the veteran has repeatedly 
demonstrated an inability to cooperate with clinical 
investigation.  See, too, 38 C.F.R. § 3.655 discussing the 
repercussions of failing to cooperate with VA examination.

The Board has considered, as well, whether a higher rating 
for loss of function due to pain is warranted.  However, the 
rating for ankylosis contemplates a complete lack of motion 
of the joint, so pain cannot further reduce motion that 
already does not exists.  Furthermore, the Board does not 
place great weight on the credibility of the veteran's 
reports of the severity of his pain because the examiners 
have noted his exaggeration of it and the absence of any 
accompanying muscle atrophy that might otherwise suggest he 
has not been able to use this upper extremity, like he 
claims.  The Board also notes that he did not seek relief for 
the discomfort other than by use of ordinary, over-the-
counter pain medication.  

Further, the Board notes that there is also no indication the 
left elbow disorder has necessitated frequent periods of 
hospitalization or otherwise rendered impractical the 
application of the regular schedular standards.  The Board 
acknowledges that favorable ankylosis of the non-dominant 
elbow may result in inability to perform some workplace 
duties.  However, there is no indication that the disability 
substantially interferes with all forms of gainful 
employment.  And, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of a 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's current residuals of a non-dominant left elbow 
fracture warrant a rating not greater than 30 percent.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

SMC for Loss of Use of the Left Arm

SMC for the loss of use of one arm by reason of immobility of 
the elbow is not available.  SMC is payable if, as a result 
of a service-connected disability, the veteran has suffered 
an anatomical loss of or loss of use of one hand.  Loss of 
use of one hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  
The determination will be made on the basis of actual 
remaining function, whether the acts of grasping and 
manipulation could be accomplished equally well with a 
prosthesis.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350(a). 

The Board refers to the examinations of the veteran's left 
elbow discussed above.  Service medical records showed no 
specific trauma to the left hand at the time of the 
dislocation and fracture of the left elbow.  Subsequent 
physical therapy was performed to increase flexion and 
extension of the elbow, but there were no notations regarding 
hand immobility.  In September 2003, a VA examiner noted that 
the veteran could not move his left hand when asked to do so.  
However, in August 2005, an examiner noted the veteran's 
reports of increased pain with repetitive finger motion.  He 
has refused any passive range of motion, manual muscle or 
deep tendon reflex tests.  A partial X-ray series showed the 
presence of a fixation screw and sclerosis at the radial 
joint of the elbow.  He did not cooperate with any further 
imaging studies, so there is no X-ray evidence of any joint 
deficits in the wrist or fingers.  In July 2005, an examiner 
noted that the veteran was able to move his left hand fingers 
with only mild difficulty.  

The Board concludes that SMC for loss of use of the left hand 
is not warranted because there is no competent medical 
evidence that there is a loss of function of the left hand as 
a result of the service-connected residuals of a dislocation 
and fracture of the left elbow.  Although the Board 
acknowledges the veteran's statements to providers of the 
degree of immobility of his hand, the Board concludes that 
the statements are not credible as they are not consistent 
with other observations in the medical record.  There is no 
muscle atrophy as would be expected from such immobility.  
Primary care examiners do not note observations or reports of 
left hand pain or immobility.  The veteran has not cooperated 
with imaging or nerve testing to evaluate the degree of 
function of the left hand.  Furthermore, even if he has some 
loss of function of this hand, there is no competent medical 
evidence that any such loss of function is related to 
residuals of the left elbow fracture.  Additional examination 
by specialists would be unproductive as the veteran has 
repeatedly demonstrated an inability to cooperate with 
clinical investigation.  

The weight of the credible evidence demonstrates that there 
is no competent medical evidence of a loss of use of the left 
hand.  As the preponderance of the evidence is against this 
claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Cervicolumbar Paravertebral Myositis.

The RO received the veteran's claim for an increased rating 
in June 2003.

The regulations for rating disabilities of the spine were 
revised during the pendency of this appeal, effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) overruled Karnas.  
Accordingly, that rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 
Fed. Reg. 25,179 (May 4, 2004). 



In short, amended rating criteria can be applied only 
prospectively for periods from and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 
23, 2000).

Under both the old and new criteria myositis is rated on 
limitation of motion of the affected parts as for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5021.     

Prior to September 2003, limitation of lumbar spine motion 
warranted a 10 percent rating if slight, a 20 percent rating 
if moderate, and 40 percent rating if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Limitation of dorsal spine 
motion warranted a 10 percent rating if moderate or severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5291.  Limitation of 
motion of the cervical spine warranted a 10 percent rating if 
slight, a 20 percent rating if moderate, and a 30 percent 
rating if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (Diagnostic Code 5243) permits evaluation under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2006).  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows:  a 
10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 45 degrees,  or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or contour.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees; or the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal contour such as scoliosis.  A 
30 percent rating is warranted for forward flexion of the 
cervical spine of less than 15 degrees or for favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted when there is unfavorable ankylosis of the 
cervical spine or forward flexion of the thoracolumbar spine 
to 30 degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine.  This rating formula applies to 
lumbosacral strain, spondylolisthesis, sacroiliac injury and 
weakness, and spondylolisthesis and instability.  It may be 
applied to intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Codes 5236, 5237, 5239, 5243 (2006).

Normal ranges of motion for the lumbar spine are 90 degrees 
of flexion and 30 degrees of extension, lateral flexion, and 
rotation.  Normal ranges of motion for the cervical spine are 
45 degrees of forward flexion and extension and lateral 
flexion, and 80 degrees of rotation.  38 C.F.R. § 4.71a, 
Plate V (2007). 

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.



An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
A 20 percent rating is warranted if there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2006).  As there is no medical evidence of incapacitating 
episodes with bed rest and treatment prescribe by a 
physician, these criteria do not apply.  

The schedule also requires the evaluation of any associated 
objective neurological abnormalities separately under the 
appropriate diagnostic code.  38 C.F.R. § 4.71, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  However, the evidence here does not show any diagnosed 
associated neurological abnormality to be rated.  Therefore, 
that provision is inapplicable.

VA primary care providers in June 2001, July 2001, October 
2001, and February 2002 noted the veteran's reports of 
general arthralgia with a notation in July 2001 of tender, 
spasmodic back pain.  However, on several occasions, a 
subject heading for musculoskeletal examination was marked 
"no complaints."  In October 2001, a VA examiner noted the 
veteran's reports of constant pain and stiffness in the neck 
and low back muscles, an inability to move his head, and pain 
radiating to the lower extremities.  HE used a one-point cane 
and unspecified pain medication.  When asked, he was able to 
move his back not more than 5 degrees in all directions. He 
said he could not cooperate with the examination due to the 
extent of his pain.  The examiner noted mild tenderness and 
muscle spasms in the cervical and lumbar paravertebral 
muscles.  He noted no lower extremity wasting.  He also 
observed the veteran was able to sit in a chair and transfer 
to a sitting position on the examining table without 
assistance.  There were no deep tendon reflex deficits.  The 
examiner diagnosed cervical and paravertebral myositis. 



In February 2004, a VA examiner noted the veteran's reports 
of chronic, sharp neck and back pain without radiation to the 
lower extremities.  The veteran stated that he was unable to 
walk for more than five minutes without the use of an 
assistive device and that the pain prevented him from doing 
anything.  He did not recall the names of the medication that 
he used.  He was able to bathe but needed assistance in 
dressing.  The examiner noted an erect posture.  

On examination of the cervical spine, the veteran stated that 
he could not move his head, but the examiner observed him in 
the waiting room and noted that at least 20 degrees of 
flexion and extension and 30 degrees bilateral rotation.  
Lateral flexion was not observed.  The examiner noted 
tenderness of the cervical paravertebral muscles but no 
spasms and that the veteran had an exaggerated pain response.  

On examination of the lumbar spine, the veteran did not 
cooperate with the examiner because any motion caused pain.  
The examiner noted that sensory examination and manual muscle 
strength tests were "not reliable."  The examiner noted no 
indications of intervertebral disc syndrome.  Although the 
veteran stated that he was unable to do anything but live in 
his room, the examiner noted no reports or records of 
incapacitating episodes with bed rest and treatment 
prescribed by a physician.  The examiner diagnosed low back 
pain with no myositis and no spasms noted during the 
examination.  

In July 2004, an examiner noted the veteran's reports of 
requiring assistance in getting out of bed, bathing, and 
dressing as a result of left arm immobility and back pain. 
The examiner noted posture with a cervical deviation to the 
right and a thoracic deviation to the left.  The veteran 
displayed a steady gait, limping with the right leg, and use 
of a single-point cane.  The examiner noted no limitation of 
motion, wasting, or muscle atrophy of the lower extremities, 
no deficit in weight bearing, and no lack of coordination.  
The examiner noted muscle spasms of the neck an upper back 
but was unable to measure limitation of motion due to 
guarding and pain.  The examiner noted the results of X-rays 
of the cervical, thoracic, and lumbar spine.  The 
interpretive results are not of record, but the examiner 
diagnosed cervical, thoracic, and lumbar myositis and 
degenerative disc disease of the lumbar spine.

In March 2006, the veteran was evaluated at a VA pain clinic.  
The examiner noted the veteran's reports of continued whole 
body pain including pain in the neck and back.  No attempt to 
measure range of motion was noted.  Sensory testing of the 
lower extremities was normal.  The examiner noted that the 
veteran declined any intervention treatment that involved any 
risk and desired only medication and physical therapy.  In 
May 2006, a primary care physician noted that the veteran was 
unable to perform the therapy program due to pain and desired 
to continue only with the medication. 

The Board concludes that a rating greater than 10 percent for 
cervicolumbar myositis and degenerative disc disease of the 
lumbar spine is not warranted at any time during the pendency 
of the appeal.  There is X-ray evidence of degenerative 
arthritis of the lumbar spine.  Hence, in the absence of any 
reliable measurement of the range of motion of the cervical 
or lumbar spine, a 10 percent rating is warranted.  

A higher rating is not warranted because of the absence of 
any competent medical evidence of limitation of motion of the 
spine.  The Board acknowledges the veteran's reports to his 
providers that he was unable to move his neck or back due to 
the extent of his pain.  However, the Board concludes that 
these statements are not credible as they are not consistent 
with other observations in the medical record.  There is no 
muscle atrophy as would be expected from such severe 
immobility.  His response to attempts to touch or conduct 
passive motion testing was described by an examiner as 
exaggerated.  A least one examiner noted that the veteran was 
able to move his head to a significant degree prior to 
examination when he later stated that he was unable to do so.  
He declined any corrective procedures and was unable to 
participate in physical therapy.  

The Board carefully considered whether an increased rating 
was warranted due to pain and loss of function.  However, the 
Board places little probative weight on reports of pain and 
immobility because many providers noted that the pain 
response was exaggerated, the veteran refused any measurement 
of range of motion, and there were no observations of muscle 
atrophy.  Further, the Board notes that there is also no 
indication that the condition has necessitated frequent 
periods of hospitalization or otherwise rendered impractical 
the application of the regular schedular standards.  The 
Board does not find the extent of back immobility to be 
credible and therefore does not consider that the disorder 
interferes with all forms of substantially gainful 
employment.  In the absence of evidence of these factors, 
the Board concludes that the criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b) (1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's cervicolumbar paravertebral myositis and 
degenerative disc disease of the lumbar spine warrants a 
rating not greater than 10 percent.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Sinusitis

Ratings for several forms of chronic sinusitis are provided 
in the General Rating Formula for Sinusitis.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 through 6514.  A noncompensable 
rating is warranted if the disorder is detected by X-ray 
only.  A 10 percent rating is warranted when there are one or 
two incapacitating episodes per year, requiring prolonged 
(four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Id. 

In April 1999, a VA examiner noted the veteran's reports of 
sinus pressure, sneezing, recurrent headaches, and nasal 
stuffiness without purulent discharge or episodes of 
incapacitation.  X-rays showed mucosal thickening at the 
maxillary sinuses with engorged nasal turbinates and a mildly 
deviated septum towards the right.  The examiner diagnosed 
rhinosinusitis.  In September 2001, a VA examiner noted the 
earlier X-rays but on examination found no abnormal 
conditions.  Mucosa was normal with no deviation, purulent 
discharge, or crusting.  However, an October 2001 X-ray 
showed opacification of both frontal sinuses with membrane 
thickening and engorged turbinates.  The septum was mid-line.  
The interpreter diagnosed bilateral frontal and maxillary 
sinusitis.  In May 2002, a VA primary care provider noted the 
veteran's reports of nasal congestion and throat clearing.  
On examination, he noted post-nasal drip but no discharges.  

In February 2004, a VA examiner noted the veteran's reports 
of recurring nasal stuffiness with no recurrent headaches.  
On examination, the examiner noted slightly congested 
turbinates but no purulent discharge or crusting.  He noted 
an order for additional X-rays, but records of the imaging, 
if any, are not in the file.  He diagnosed allergic rhinitis.  
Subsequent primary care providers prescribed oral allergy 
medication and nasal spray for congestion associated with 
allergic rhinitis.  There are no records of incapacitating 
episodes.  In a July 2005 VA evaluation of the need for aid 
and assistance, the examiner mentioned the veteran's 
diagnosis of chronic maxillary sinusitis but did not note any 
debilitating symptoms or incapacitating episodes.  

The Board concludes that a compensable rating for sinusitis 
is not warranted at any time during the pendency of this 
claim.  There is X-ray evidence of mucosa thickening and 
enlarged turbinates.  However, although the veteran 
experiences recurrent sinus congestion and pressure, there is 
no evidence of incapacitating episodes, treatment with 
antibiotics, or recurrent headaches, purulent discharge, 
or crusting.  The symptoms have been consistent since the 
receipt of his claim for an increased rating.  

The weight of the credible evidence demonstrates that the 
veteran's current maxillary sinusitis does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



SMC for Aid and Attendance

SMC is warranted if, as a result of a service-connected 
disability, the veteran is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l) 38 C.F.R. § 3.352(a).  SMC is warranted 
if the veteran has a service-connected disability rated as 
total and has an additional service-connected disability 
independently rated as 60 percent or more, or by reason of 
such service-connected disabilities is permanently 
housebound.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350(i).  

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular assistance of 
another person.  In order to establish entitlement to an 
increased compensation based on the need for regular aid and 
attendance, the veteran must have an anatomical loss or loss 
of use of both feet, one hand and one foot, blindness in both 
eyes of 5/200 or less or have a factual need for regular aid 
and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 
C.F.R. § 3.351 (b) (c).

Determinations as to need for aid and assistance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the appellant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).



VA must consider the enumerated factors under 38 C.F.R. § 
3.352(a); that eligibility requires at least one of the 
enumerated factors to be present; and that, because the 
regulation provides that the "particular personal function" 
which a veteran is unable to perform should be considered in 
connection with his condition as a whole, the "particular 
personal function" must be one of the enumerated factors.  
Turco v. Brown, 9 Vet. App. 222 (1996). 

Permanently housebound by reason of disabilities is when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area and it is reasonably certain that 
the disability and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351.  

The veteran has the following service-connected disabilities:  
residuals of dislocation and radial head fracture of the left 
elbow, rated as 30 percent disabling; cervicolumbar 
paravertebral myositis with degenerative disc disease of the 
lumbar spine, rated as 10 percent disabling; dermatitis of 
the face, rated as 10 percent disabling; and chronic 
maxillary sinusitis, rated as noncompensable.  The combined 
rating is 40 percent.  

In July 2005, the veteran had a VA evaluation for aid and 
attendance and for housebound status.  The examiner noted 
that the veteran was not bedridden.  The veteran does not 
contend that he has poor vision, and the examiner noted the 
veteran was prescribed corrective lenses.  The veteran lived 
with his mother in a single floor residence and traveled to 
the examination by automobile driven by a neighbor.  The 
examiner noted the veteran's report that he was unable to 
protect himself from the dangers of the home because of his 
low back pain and left elbow immobility.  He reported that he 
required assistance in rising from bed, bathing, dressing, 
and donning a waist brace and left arm sling.  He was able to 
ambulate in the home using a single point cane.   He reported 
no dizziness, incontinence, loss of balance or memory.  



The Board refers to previous discussion of this examiner's 
evaluations.  The examiner noted that the veteran was unable 
to move his elbow from the 90 degree position but was able to 
move his left hand fingers with very mild difficulty.  
The Board notes that the examiner found no evidence of muscle 
atrophy as would be expected from long term immobility of the 
left arm and was unable to test for function because the 
veteran reported severe pain on any motion.  The examiner 
also noted an abnormal posture and right leg limp, but no 
muscle atrophy of the lower extremities, lack of 
coordination, weakness, or deficits in weight bearing, 
balance, or propulsion.  She therefore concluded the veteran 
was able to leave the home and ambulate without the 
assistance of another. 

The Board concludes that SMC for aid and attendance is not 
warranted.  The veteran is able to ambulate in the home 
without assistance of another and with the use of a single 
point cane.  Although he has unconfirmed favorable ankylosis 
of the left elbow in the 90 degree position, there is no 
competent medical evidence of any resulting left hand 
functional deficit.  As noted above in the evaluation of the 
severity of the left elbow disability, the Board concludes 
that the veteran's statements of the severity of his pain and 
the degree of immobility are not credible as they are not 
consistent with other observations in the medical record.  
There is no muscle atrophy as would be expected from such 
immobility.  His response to attempts to touch or conduct 
passive motion testing was described by an examiner as 
exaggerated.  Although a claim for an increased rating for 
dermatitis remains pending, the veteran does not contend that 
his skin disorder requires the aid and attendance of another 
and the examiner did not comment on any loss of function as a 
result of a skin disability.  The Board concludes that the 
veteran does not meet the criteria of being so helpless as to 
require the aid of another and that he has the capacity to 
perform all activities of daily living, including dressing 
and donning of an arm sling and avoiding the dangers of the 
home.  

Furthermore, the Board notes that the veteran does not have a 
disability rated as total and is not confined to his home. An 
increased rating even to the maximum available for dermatitis 
will not provide a total rating or affect his eligibility for 
SMC for housebound status.  Therefore, SMC for housebound 
status is not warranted.  

The weight of the credible evidence demonstrates that the 
veteran's current service connected disabilities do not 
require the aid and attendance of another and that he is not 
housebound.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

TDIU

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria provide for a total rating when there is a single 
disability or a combination of disabilities that result in a 
100 percent schedular evaluation.  Subjective criteria 
provide for a TDIU when, due to service-connected disability, 
a veteran is unable to secure or follow a substantially 
gainful occupation, and has a single disability rated 60 
percent or more, or at least one disability rated 40 percent 
or more with additional disability sufficient to bring the 
combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the 
veteran does not meet these percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

Here, as previously noted the veteran has the following 
service-connected disabilities:  residuals of dislocation and 
radial head fracture of the left elbow, rated as 30 percent 
disabling; cervicolumbar paravertebral myositis with 
degenerative disc disease of the lumbar spine, rated as 10 
percent disabling; dermatitis of the face, rated as 10 
percent disabling; and chronic maxillary sinusitis, rated as 
noncompensable.  The combined rating is 40 percent.  

In September 2003, a VA examiner conducted an evaluation of 
the veteran's dermatitis of the face and body.  He noted no 
scarring, systemic symptoms, malignant or benign neoplasm, or 
urticaria or the requirement for systemic therapy with 
immunosuppressive medications.  He noted no functional 
limitations.  For reasons set forth below, the Board is 
remanding a claim for an increased rating for additional 
development.  However, the maximum rating for disfigurement 
of the face is 80 percent and the maximum for dermatitis is 
60 percent.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806.  
Even if the highest possible rating is assigned, the veteran 
would not have a combination of disabilities rated as 100 
percent.  He could conceivably have one disability at 60 
percent or greater but would not have at least one additional 
disability at 40 percent or greater.  Therefore, he would not 
meet the statutory requirements for eligibility for TDIU. 

The Board considered whether there is evidence of exceptional 
circumstances to show that the veteran is unable to obtain or 
retain substantially gainful employment as a consequence of 
this service-connected disabilities.  The Board concludes 
that exceptional circumstances are not presented in this 
case.  

In August 1995, the veteran was granted Social Security 
Administration (SSA) disability benefits.  The adjudicator 
stated that the veteran had severe chronic pain from 
residuals of a fracture of the left elbow and degenerative 
disease of the spine as well as many symptoms of a 
schizoaffective mental disorder.  He stated that the pain 
symptoms would likely limit employment to a narrow range of 
sedentary work and that the mental disorder impaired 
occupational and social functioning and restricted daily 
activities.  

Referring to the analysis above for increased ratings for the 
left elbow and spinal disorders and for SMC for aid and 
attendance, the Board notes that the veteran's contentions of 
severe pain have been found to be exaggerated and 
inconsistent with other medical findings.  The Board also 
reiterates that he has refused to cooperate with any 
measurement or tests of limitation of motion or function.  
Therefore, the Board concludes that there is no competent 
medical evidence of exceptional circumstances of physical 
limitation that would preclude all forms of substantially 
gainful employment.  The Board does not consider the effects 
of any mental disorders as none are service connected. 



The weight of the credible evidence demonstrates that a TDIU 
is not warranted.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).

Retroactive Payment for Disabilities at the Rate for One 
Dependent

The record shows the veteran has one dependent - born July 
[redacted], 1983.  This dependent reached the age of 18 on July [redacted], 
2001.  

Compensation may be paid from a child's 18th birthday based 
upon school attendance if the child was at that time pursuing 
a course of instruction at an approved educational 
institution and a claim for such benefits is filed within 
one year from the child's 18th birthday.  Compensation based 
upon a course of instruction at an approved educational 
institution which was begun after a child's 18th birthday may 
be paid from the commencement of the course of study if a 
claim is filed within one year from that date.  38 C.F.R. 
§ 3.667.

The RO received a request for approval of school attendance 
for the veteran's dependent on August 5, 2002.  The veteran 
stated that his dependent was enrolled in a full time college 
course of study starting on August 3, 2002, and that he had 
not been in any school at the end of the previous term.  
However, the veteran also stated that his dependent had been 
enrolled in college since January 2001.  The file contains a 
document showing the dependent was enrolled in a full time 
course of study for the academic year 2002-2003 with the date 
of matriculation of March 19, 2002.  The document does not 
show the date that classes began.  

The Board concludes that retroactive payment for disabilities 
at a rate with one dependent is not warranted from the date 
of the dependent's 18th birthday on July [redacted], 2001 until the 
date of commencement of an approved course of full time 
college study on August 3, 2002.  The request for approval of 
school attendance contains conflicting information on whether 
the dependent was in a full time course of study during this 
period.  The veteran indicated that his dependent was in 
college since January 2001, but that he had not been in 
school during the last term prior to the 2002-2003 academic 
year.  Nevertheless, there is no other evidence that the 
student was in college or high school during that time.  
Regardless, the claim for benefits at the one-dependent-rate 
was not received until August 5, 2002, so more than one year 
after the dependent's 18th birthday.

Compensation at the one dependent rate is warranted starting 
August 3, 2002 because the claim was filed within one year of 
that date.  Payment starting on March 19, 2002 is not 
warranted because entitlement to payment begins on the 
commencement of the course of study, not on the date of 
matriculation.  Although the veteran was not notified of the 
criteria until the time of an initial unfavorable decision in 
February 2003, the Board concludes that the late notification 
was not prejudicial since he had sufficient opportunity to 
provide evidence of an earlier claim or earlier attendance by 
his dependent at a full time course of study.   

The weight of the credible evidence demonstrates that the 
veteran is ineligible for disability compensation at the rate 
for one dependent from July [redacted], 2001 to August 3, 2002.  As 
the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating greater than 30 percent for residuals of 
a left elbow fracture is denied.  

SMC for loss of use of the left arm is denied. 

An increased rating greater than 10 percent for cervicolumbar 
paravertebral myositis is denied. 

A compensable rating for sinusitis is denied. 

SMC for aid and attendance is denied. 

A TDIU is denied.

Retroactive payment for disabilities at a rate with one 
dependent as a result of school attendance from July [redacted], 2001 
to August 3, 2003 is denied.   


REMAND

In the opinion of the Board, additional development of the 
claim for an increased rating for dermatitis is necessary. 

In the most recent examination of the veteran's skin disorder 
in September 2003, a VA examiner noted erythematous scaly 
patches with telangiectases of the face and nasal cavity, 
scaliness of the scalp, and two affected areas on the chest 
and right scapula.  The examiner indicated there was no 
scarring or disfigurement of the face.  However, rating 
criteria of 38 C.F.R. § 4.118, Diagnostic Code 7800, note 3, 
provides that unretouched color photographs be taken into 
consideration when evaluating under these criteria.  No 
photographs were ordered, and none are in the file for 
consideration.  Rating criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7806 for dermatitis provides that an 
evaluation be determined, in part, from the percentage of 
affected areas of the face and of the entire body.  The 
examiner did not estimate the percent affected area of the 
face and provided only dimensional measurements of the 
affected areas on the chest and scapula.  An additional 
examination is necessary to obtain color photographs and 
affected areas by percentage.  See Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994) (indicating that, to the extent 
possible, VA should schedule an examination for a condition 
that has cyclical manifestations during an active stage of 
the disease to best determine its severity).  See, too, 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VA O.G.C. Prec. Op. No. 11-95 (1995).



Accordingly, this claim is REMANDED for the following 
development and consideration:

1. Schedule the veteran for an 
examination of his skin disorder by an 
appropriately qualified VA physician. 
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's skin disorder including 
estimated percentage affected areas of 
the face and entire body.  Unretouched 
color photographs of the disorder of the 
face should be obtained and associated 
with the claims file.  

2.  Then readjudicate the claim for an 
increased rating for dermatitis.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative a SSOC and an opportunity 
to respond.  Thereafter, return the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


